Conviction in the district court of Wilson county for murder; punishment, fifty years in the penitentiary.
The case comes before us without any complaint of any procedure in the trial of same. No exceptions were taken to the charge of the court, nor to the reception or rejection of any testimony. We have gone carefully over the statement of facts and see no benefit to accrue from a lengthy recital of same. The testimony for the State sufficiently shows that appellant participated in the murder of one Mr. Neill for no other purpose than getting from Neill the little *Page 252 
money which he had. The State used one of the participants in the commission of the crime as a witness. The testimony abundantly meets the requirements of the law in the matter of corroboration of this witness.
Finding no error in the record, the judgment will be affirmed.
Affirmed.